Citation Nr: 1757521	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  13-20 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1971 to September 1976. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction currently resides with the RO in Providence, Rhode Island.  

In his July 2013 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  However, in subsequent correspondence dated July 2014 and September 2017, the Veteran withdrew that request.   Thus, the Board deems the request for a hearing withdrawn.  38 C.F.R. § 20.704(e) (2017) (providing that a request for a hearing may be withdrawn by an appellant at any time before the date of the hearing).


FINDING OF FACT

The probative evidence of record demonstrates that throughout the appeal period the Veteran has not been unable to secure or follow substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

In his July 2010 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran indicated that he was no longer able to secure or follow any substantially gainful occupation because of his service-connected disabilities. 

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Here, the Veteran is service connected for bilateral hearing loss, evaluated at 60 percent disabling from December 11, 2009; obstructive sleep apnea, evaluated at 50 percent from March 30, 2010; dermatitis of the back, evaluated at 10 percent disabling from March 28, 1978; a ganglion cyst of the right wrist, evaluated at 10 percent disabling from September 20, 2002; a nasal fracture, status post reconstruction with obstruction, evaluated at 10 percent disabling from September 20, 2002; sinusitis associated with the nasal fracture, evaluated at 10 percent disabling from February 23, 2005; tinnitus, evaluated at 10 percent disabling from February 4, 2010; and excision of an epidermoid cyst on the neck, which was assigned a noncompensable evaluation.  Accordingly, he meets the schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).

For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. § 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether an appellant is not entitled to a TDIU, neither the appellant's nonservice-connected disabilities nor advancing age may be considered.  

The evidence of record indicates that the Veteran has a high school education, and last worked as a part-time service associate at a grocery store from 2006 to 2010.  Prior to that he worked on an assembly line from 1998 to 2005.  He worked for the post office prior to the assembly line.  The Board notes that, although the Veteran reported that he stopped working in 2010 due to his service-connected disabilities, a VA Form 21-4192 returned from his last employer stated that he stopped working on a voluntary basis.  

A VA hearing loss and tinnitus examination was afforded to the Veteran in February 2010.  He reported a gradual increase in hearing loss and ringing in his ears since service, and that his hearing loss had previously prevented him from working as a forklift driver since he was unable to hear other forklift traffic.  He also reported that his tinnitus was intermittent, recurring once weekly for a period of three to five hours.  He denied having any additional loss of the ability to perform usual daily activities.    

A number of VA examinations were afforded to the Veteran in August 2010 for his additional service-connected disabilities.  The Veteran reported that his dermatitis of the back began in service as an itchy dark-colored rash and that it had remained the same since separation.  He denied any resulting functional impairment.  The examiner noted that the Veteran's dermatitis was currently quiescent, with the rash causing no limitation of motion, inflexibility, crusting, disfigurement, ulceration, exfoliation, or tissue loss.  The Veteran also reported a cyst on his neck that was removed during service, resulting in his now service-connected "unsightly" scar.  He denied any infections or skin breakdown at the area of the scar, but reported that it could get itchy or irritated when exposed to humid weather.  Upon physical examination of the centimeter-long scar, the examiner found it to be asymptomatic and noted no limitation of motion or of function in the area.  As to his service-connected nasal fracture and associated sinusitis, the Veteran noted an in-service nasal fracture that required surgical intervention in 1973 and that nasal congestion had been a problem since with breathing interference and sinus attacks.  He also noted that his sinus attacks sometimes required bedrest and treatment by a physician.  Examination of the nose revealed 80 percent obstruction of the left nostril with a deviated septum; however, the examiner opined that there was no evidence of sinusitis, but rather, allergic rhinitis.  Finally, as to the cyst on the Veteran's right wrist, he reported pain, weakness, stiffness, swelling, and redness of the involved joint.  He denied any hospitalization, surgery, or incapacitation, or any functional impairment other than associated pain.  Upon physical examination, the examiner diagnosed tendonitis/capsulitis manifested by tenderness of the right wrist.  There was no evidence of instability, abnormal movement, edema, effusion, weakness, tenderness, redness, heat, deformity, guarding of movement, malalignment, drainage, or subluxation.  Dorsiflexion and plantar flexion were to 70 degrees, with pain occurring at 50 and 60 degrees, respectively.  

Additional VA examinations for all of the Veteran's service-connected disabilities were conducted in February 2012.  Physical examination of the Veteran's nose revealed a deviated septum; however the Veteran did not have sinusitis, rhinitis, or any other condition of the nose, throat, larynx, and pharynx.  Parasinus and nasal bone X-rays were negative.  As such, the examiner opined that the residuals of the Veteran's service-connected nasal fracture, including any sinusitis, did not impact his ability to work.  As to the Veteran's dermatitis of the back, both the total body area and total exposed body area affected were between five percent but less than 20 percent.  The examination reported did not note any abnormal findings associated with the dermatitis, and the examiner opined that it did not impact his ability to work.  The examiner also opined that the Veteran's neck scar did not impact his ability to work, as there was no limitation of function or any other physical findings, complications, conditions, signs and/or symptoms associated with the scar.  As to the Veteran's wrist disability, the Veteran again reported painful motion, including during flare-ups.  Physical examination revealed plantar flexion and dorsiflexion both to 60 degrees, with pain evidenced at 55 degrees.  Moderate to severe wrist pain prevented repetitive use testing.  Strength testing was normal, however.  The examiner opined that the Veteran's right wrist disability impacted his ability to work due to pain causing a limitation of flexion and extension.  Upon audiological examination for the Veteran's service-connected hearing loss and associated tinnitus, the examiner opined that he would need to be near people when they speak, with limited background noise, and an amplified telephone.  While the Veteran reported that his intermittent tinnitus could be annoying, distracting, and interfered with his sleep, it was less noticeable when he wore his hearing aids.  Finally, the Board notes that the Veteran was also afforded a VA examination for his service-connected sleep apnea, after an April 2010 diagnosis following a sleep study.  The examiner noted the Veteran's use of a CPAP machine to aid in sleep and opined that daytime somnolence could impact his ability to work.  The Board notes that the April 2010 sleep study report does indicate that the Veteran's sleep disordered breathing was controlled with the CPAP machine.  

An additional VA skin diseases examination was provided in September 2015.  While an additional diagnosis of vitiligo was noted upon examination in addition to his dermatitis of the back, the examiner again opined that the Veteran's skin conditions did not impact his ability to work.   

Finally, the Veteran's VA treatment records during the period on appeal are not in significant conflict with the observations and findings of the VA examiners.  An April 2011 audiology consultation notes the Veteran reporting trouble hearing from another room.  The Board notes that this was prior to the Veteran being issued hearing aids.  In January 2013, the Veteran complained that his cyst on his right wrist caused chronic pain.  A treatment record dated March 2014 notes the Veteran assessed his overall health as fair.  A March 2017 VA treatment record notes the Veteran's chronic sleep apnea as stable. 

Based on the foregoing, and while acknowledging that the Veteran's service-connected disabilities - particularly, his hearing loss, tinnitus, sleep apnea, and wrist disability - affect employment, the Board finds that the Veteran is not precluded from obtaining and maintaining a gainful occupation.  

VA examiners have consistently noted that the Veteran's dermatitis and neck scar, while visible and unsightly, did not impact his ability to work.  While the Veteran had a history of sinusitis, no sinusitis was found upon VA examination in August 2010 and February 2012.  The latter examination noted only a deviated septum, and as such, the examiner opined that his in-service nasal fracture and current residuals did not impact his ability to work.  While the February 2012 examiner noted that daytime somnolence due to his sleep apnea could impact the Veteran's ability to work, the initial sleep study noted that his sleep disordered breathing was controlled with his CPAP machine, and a later treatment record noted his sleep apnea was stable.  

Regarding the Veteran's cyst of the right wrist, the Board acknowledges functional impairment due to pain and a limitation of flexion and extension.  While the Veteran may be limited in certain physical activities, the Veteran has been service connected for his wrist disability since 1978, with the current 10 percent evaluation assigned since September 2002.  Prior to his current unemployment, the Veteran was able to work effectively in various occupations, including as a laborer.  Moreover, his last employer noted that he left voluntarily, making no indication that it was the result of his wrist disability or any other service-connected disability.  

Additionally, while the evidence suggests that the Veteran's hearing loss and tinnitus result in functional impairment, the Board finds that they do not have a significant impact on his ability to work.  While the Veteran may be precluded from working in noisy environments, he reported upon VA examination in February 2010 that he denied having any additional loss of the ability to perform usual daily activities.  As opined by the February 2012 VA examiner, employment in an occupation with limited background noise and where the Veteran could be near people when they speak would not be precluded.  The Veteran also reported in the latter examination that, while his tinnitus was distracting, it was less noticeable when he wears his hearing aids.  

The Board also points out that the actual severity of the Veteran's hearing loss may be in question.  An April 2011 VA treatment record when the Veteran was first assessed for hearing aids indicated mild hearing loss.  However, in an audiology noted dated February 2017, a VA audiologist noted that the VA examination afforded to the Veteran in February 2012, less than one year later, showed a dramatic drop in the severity of the Veteran's hearing.  Finding the two results at odds with each other when paired with the fact that the Veteran was issued hearing aids prior to the February 2012 evaluation, the VA audiologist performed additional testing.  The audiologist opined that the Veteran's responses to puretone testing (bone and air conduction audiometry) were somewhat more reliable than his responses to speech discrimination testing, and were a fairly good indicator of where his hearing likely fell.  The audiologist concluded that bone conduction indicated normal hearing, while air conduction indicated mild-to-moderate hearing loss.  Further, at a hearing aid fitting the following month where the Veteran's hearing aids were programmed to a 30 decibel flat loss, the audiologist noted that the Veteran remarked immediately upon insertion that they were loud and he could hear very well.  The audiologist opined that this confirms that the Veteran's hearing thresholds were not valid, as a 30 decibel flat loss "would not seem to be doing anything for the thresholds he reported at testing," and that his 60 percent disability rating for his hearing loss was "highly suspect."      

Lastly, the Board acknowledges that the Veteran has been awarded Social Security Administration (SSA) disability benefits.  However, the SSA award is not controlling as to his TDIU claim.  First, SSA benefits are based on different criteria than are VA disability benefits.  Moreover, it appears that some of the disabilities for which the SSA benefits were awarded are not disabilities for which service connection is established, including an affective disorder and a substance addiction disorder.  While the record also reflects that the Veteran has been diagnosed in recent years with other limitations which may affect his ability to work, including diabetes mellitus and chronic obstructive pulmonary disease, to date those disabilities are not service-connected and their effects on employment cannot be considered in this decision. 

In sum, the Veteran has presented evidence of occupational limitation, not an inability to secure and maintain employment.  The Board sympathizes with the Veteran and recognizes that his service-connected disabilities have had a notable and significant effect on his employment capabilities.  Nevertheless, for the reasons expressed above, the occupational function of these disabilities is only limited and did not result in total unemployability by themselves.  The difficulty the Veteran might have obtaining employment is recognized by the 90 percent combined rating he is receiving.
  
Therefore, the medical evidence is against a determination that the Veteran is unable to secure or to follow a substantially gainful occupation by reason of service-connected disabilities.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a total disability rating due to individual unemployability due to service-connected disabilities is denied.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


